              Case 19-20014-EPK        Doc 69     Filed 04/13/20     Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION
IN RE:                                               CASE NO. 19-20014-EPK
TERICER VERNESSER SMITH                              CHAPTER 13
SSN: XXX-XX-1236
                  Debtor (s)
________________________________/

               OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE


       Debtor, Tericer Vernesser Smith by and through undersigned counsel, and files this
Objection to Notice of Mortgage Payment Change, and in support thereof would state as follows:
       1.      Lakeview Loan Servicing LLC./Cenlar         (“Creditor”), filed a Notice of Mortgage

Payment Change (Doc. to Claim 13       ) on    March 6th, 2020   , in the amount of $   721.89    ,

including a surcharge for an “escrow shortage”.

       2.     According to the Escrow Account Disclosure Statement attached to this Notice, the

surcharge results from the cost of an erroneous calculation of projected insurance cost due to

lender in the amount of $2867.00.

       3.     The Debtor has acquired a lower cost hazard insurance, which has been provided

to Creditor by their carrier. The insurance is $ 2102.00 (see attached). On April 7th, 2020 the

servicer, Cenlar sent a letter to the Debtor acknowledging the receipt of the new insurance

Declarations Page and the adjustment to the escrow account.

       4.     As of the date of filing this objection the Lender/Servicer has not yet filed a new

Notice of Payment Change.

       5.     After deduction of the erroneous calculation, there should not be an “escrow

shortage” or the the amount should be significantly reduced by approximately $765.00.

       6.     The Debtor objects to the delay in payment reduction as policy is effective 5/1/2020

through 5/1/221 and prior escrow payment was based off an erroneous figure.

       WHEREFORE, Debtors request this Honorable Court for its Order sustaining this objection,
disallowing the Notice of Mortgage Payment Change and granting such other relief that may be
deemed just and proper in the circumstances.
Case 19-20014-EPK   Doc 69   Filed 04/13/20   Page 2 of 2




                              /s/ Yoli A. Suarez
                              Yoli A Suarez, Esq.
                              FBN 88847

                              Bankruptcy Legal Services
                              Attorney for Debtor
                              225 Alcazar Avenue
                              Coral Gables, FL 33134
                              Direct: 786-332-7076
                              Fax: 786-752-3291
                              Primary: yolisuarez.esq@gmail.com
